        Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 1 of 19 PageID #: 5
A lb.


;_:_t CT Corporation                                                              Service of Process
                                                                                  Transmittal
                                                                                  05/18/2020
                                                                                  CT Log Number 537674668
         TO:      CHIP HOWARD
                  L Brands, Inc.
                  3 Limited Pkwy
                  Columbus, OH 43230-1467


         RE:      Process Served in Missouri

         FOR:     Victoria's Secret Stores, LLC (Domestic State: DE)




         ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

         TITLE OF ACTION:                   MINOR JANE DOE By and through Delores Hill, etc., Pltf. vs. Victoria's Secret Stores,
                                            LLC, et at., Dfts.
         DOCUMENT(S) SERVED:

         COURT/AGENCY:                      None Specified
                                            Case # 20SLCC01579
         NATURE OF ACTION:                  Personal Injury - Failure to Maintain Premises in a Safe Condition
         ON WHOM PROCESS WAS SERVED:        C T Corporation System, Clayton, MO
         DATE AND HOUR OF SERVICE:          By Certified Mail on 05/18/2020 postmarked on 05/15/2020
         JURISDICTION SERVED:               Missouri
         APPEARANCE OR ANSWER DUE:          None Specified
         ATTORNEY(S) / SENDER(S):           None Specified
         ACTION ITEMS:                      SOP Papers with Transmittal, via UPS Next Day Air, 12)(212780120560682

                                            Image SOP

                                            Email Notification, SHANEL ANDERSON sanderson@lb.com

                                            Email Notification, Candy Williamson cwilliamson@lb.com


         SIGNED:                            C T Corporation System
         ADDRESS:                           208 South LaSalle Street
                                            Suite 814
                                            Chicago, IL 60604
         For Questions:                     866-331-2303
                                            CentralTeam1@wolterskluwer.com




                                                                                                            EXHIBIT A
                                                                                  Page 1 of 1 / NS
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
                                            =1113=1731=
Case: 4:20-cv-00791-RWS Doc. #:in!1-1 Filed: 06/17/20 Page: 2 of 19 PageID #: 6
      -




 '•                                  "         e- V
                                          11111Adimint
                                         7019 2970 nano 8278 .9.18
                                                                                                     V    r
                                                                                                         56"
                                                                                                             ag E PAID
                                                                                                                 MO



                                                                                   VII    11
                                                                                         estas
                                                                                                 1
                                                                                                       $8.60
                                                                                                     Floasm 4easa 90




                   ,
                           ••
          iffl FIELDS AND ASSOCIATES LLC
                Arrolamires Kr LAW
                Gomm Crmram, B WIXOM
                415 SCUM Mu STREET
              • Surrn 101
               Or. Low, Mosoulo 63103


                                                         CT Corporation        120 IV
                                                         1205/Centra1 Avenue
                                                         Clayton, MO. 63105
         Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 3 of 19 PageID #: 7



                IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

Judge or Division:                                            Case Number: 20SL-CC01579
ELLEN HANNIGAN RIBAUDO
Plaintiff/Petitioner:                                         Plaintiff's/Petitioner's Attorney/Address
JANE DOE                                                      LARRY S FIELDS
                                                              415 S 18TH STREET                                              SHERIFF FEE
                                                              SUITE 101
                                                                                                                                PAID
                                                        vs.   ST LOUIS, MO 63101
Defendant/Respondent:                                         Court Address:
 VICTORIA'S SECRET STORES LLL                                 ST LOUIS COUNTY COURT BUILDING
Nature of Suit:                                               105 SOUTH CENTRAL AVENUE
CC Pers In jury-Other                                         CLAYTON, MO 63105
                                                                                                                                   (Date File Stam
                                                           Summons in Civil Case
    The State of Missouri to: VICTORIA'S SECRET STORES LLL
                              Alias:
 CT CORPORATION
 120 CENTRAL AVENUE
 CLAYTON, MO 6310S

         COURT SEAL OF                    You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                    which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                    above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                    file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                   notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA®courts.mo.gov,
                                   or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
         ST. LOUIS COUNTY          proceeding.

                                     79-APR-2020
                                      Date
                                    Further Information:
                                    LG
                                                          Sheriffs or Server's Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
     0 delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
     0 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                   a person of the Defendant's/Respondent's family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
     El (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                             (name)                                                             (title).
     0 other
    Served at                                                                                                                              (address)
    in                                       (County/City of St. Louis), MO, on                                  (date) at                           (time).


                    Printed Name of Sheriff or Server                                               Signature of Sheri IT or Server
                                  Must be sworn before a notary public if not served by an authorized officer:
                                  Subscribed and sworn to before me on                                                   (date).
             pay
                                  My commission expires:
                                                                          Date                                           Notary Public




OSCA (7-99) SM30 (SMCC) For Court We Only. Document 11)4 20-5MCC-3789 I            (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                         54.13, and 54.20; 506.120 — 506.140. and 506.150 RSMo
        Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 4 of 19 PageID #: 8


     Sheriff's Fees, if applicable
     Summons
     Non Est
     Sheriff's Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                                           (        miles @ S.       per mile)
     Total
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99)&430 (SMCC) For Court Use Only Document 1138 20-SMCC-3789 2 (Civil Procedure Form No. 1, Rules 54.01 —54.05,
                                                                                               54.13, and 54.20; 506.120 —506.140, and 506.150 RSMo
        Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 5 of 19 PageID #: 9


                            THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                  Twenty First Judicial Circuit


                         NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES


Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

   You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the "neutral," who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



 OSCA (7-99) SM30 (SMCC) For Court Use Only Document DM 20-SMCC-3789 3   (Civil Procedure Form No. 1, Rules 54.01 —54.05,
                                                                                                54.13, and 54.20: 506.120 — 506.140, and 506.150 RSMo
        Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 6 of 19 PageID #: 10


   (3) Early Neutral Evaluation ("ENE"): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the "trial", the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selectinu an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




 OSCA (7-99) SM30 (SMCC) For Court Use Only: Document IDN 20-SMCC-3789 4   (Civil Procedure Form No. 1, Rules 54.01 —54.05,
                                                                                                 54.13, and 54,20; 506.120— 506.140, and 506.150 RSMo
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 7 of 19 PageID #: 11
                                                                                                       m

                                                                                20SL-CC01579
                                                                                                       6".

                                                                                                       ar!
                          IN THE 21ST CIRCUIT COURT OF MISSOURI                                        Fa'

                                 CITY OF ST. LOUIS COUNTY                                              cn
                                                                                                       0
   MINOR JANE DOE                              )                                                       (7)
                                                                                                       C)
                                                                                                       0
   By and through                              )
                                               )
   DELORES HILL                                )
                                               )       Case Number:
    As Next Friend                             )
                                               )
          Plaintiff,                           )       Division                                        0
                                               )
                  V.                           )                                                       f.11
                                               )       JURY TRIAL DEMANDED
                                                                                                       -0
                                               )
   VICTORIA'S SECRET STORES,      )
   LLL, VICTORIA'S SECRET STORES  )
   BRAND MANAGEMENT, INC.,        )
   VICTORIA'S SECRET DIRECT BRAND )
   MANAGEMENT, LLC,               )
                                  )
   DBA VSS Store Operations LLC   )
                                  )
         Serve: C T Corporation   )
         120 Central Avenue       )
         Clayton, MO. 63105       )

                                    PLAINTIFF COMPLAINT

          Delores Hill files this Plaintiff Complaint against Defendants Victoria's Secret, LLC,

   Victoria, Victoria's Secret Stores Brand Management, Inc., Victoria's Secret Brand Manage-

   ment, LLC and VSS Store Operations LLC.

                                         INTRODUCTION

   1.     Victoria's Secret operates hundreds of retail stores and aggressively reaches customers

   via the intemet, social media and phone apps. Victoria's Secret stores host millions of customers

   each year. Victoria's Secret manufactures, creates, sales women's apparel under the labels Victo-

   ria's Secret and Victoria's Secret PINK. Victoria's Secret budgets and spends millions promot-
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 8 of 19 PageID #: 12




                                                                                                           Electronically Filed - St Louis County-March09.
   ing and marketing the Victoria's Secret and Victoria's Secret PINK lifestyle and goods through

   print, television, digital, social media and apps across the United States and the greater St. Louis

   area.

   2.      Victoria's Secret sells itself as the measure of feminine attributes. The standard of what

   women are to aspire to be. Victoria's Secret models don angelic wings personifying an angelic

   stature. Victoria's Secret invites millions of customers to their stores around the globe.




                                                                                                                                                         2020 - 05:19 PM
   3.      It is foreseeable that the women's apparel manufacturer may entice invitees to visit its

   stores in attempts to purchase advertised goods and to live the life styled glamorized by Victo-

   ria's Secrets print and electronic advertisement. It is foreseeable that invitees shall be enticed by

   Victoria's Secrets fashion models and fashion shows.

   4.      Victoria's Secret designed, constructed, supervised, maintained, exercised dominance and

   control over its stores and employees. Minor Jane Doe suffered a serious hand injury when her

   finger dominant hand middle finger was severed in a Victoria's Secret dressing room door. Mi-

   nor Jane Doe by and through next friend files this lawsuit in hopes that Minor Jane Doe injuries

   shall be the last suffered of the sort at the control of Victoria's Secret.

                                                 PARTIES

   5.      Plaintiff is Next Friend Delores Hill on behalf of Minor Jane Doe and her biological

   Mother. Both reside in St. Louis County Missouri.

   6.      Defendant is Victoria's Secret Stores LLC doing business as VSS Store Operations LLC

   in Missouri is a Delaware Corporation licensed to do business in the State of Missouri. Defen-

   dants Service of Process Agent is C T Corporation System located at 120 South Central Avenue,

   Clayton, MO. 63105.




                                                      2
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 9 of 19 PageID #: 13




                                                                                                       Electronically Filed - StLouis County- March 09, 2020 - 05:19 PM
   7.     Victoria's Secret Stores Brand Management, Inc., is incorporated under the laws of

   Delaware with a principal place of business in Ohio. It does business in the State of Missouri

   and in this Circuit, but does not maintain an agent for service of process in Missouri. It may be

   served by mail in conformity with Missouri law by sending the Complaint to Victoria's Secret

   Stores Brand Management, Inc. office located at Four Limited Parkway East, Reynoldsburg,

   Ohio 43068.

   8,     Victoria's Secret Direct Brand Management, LLC, is incorporated under the laws of

   Delaware with a principal place of business in Ohio. It does business in the State of Missouri

   and in this Circuit, but does not maintain an agent for service of process in Missouri. It may be

   served by mail in conformity with Missouri law by sending the Complaint to Victoria's Secret

   Direct Brand Management, LLC's home office located at Five Limited Parkway East, Reynolds-

   burg, Ohio 43068.

   9.     Victoria's Secret Stores, LLC, Victoria's Secret Stores Brand Management, Inc., and

   Victoria's Secret Direct Brand Management, LLC are referred to collectively herein as "Victo-

   ria's Secret."

                                  H. JURISDICTION AND VENUE

   10.    Venue is proper in State Court in the County of St. Louis, in addition to other reasons

   contained herein, a substantial part of the events or omissions giving rise to these claims oc-

   curred in the County of St. Louis Missouri.

   IL      Victoria's Secret directs marketing and sales efforts throughout Missouri and St. Louis

   County through television, direct mail, digital, internet, social media and mobile phone applica-

   tions and platforms.




                                                    3
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 10 of 19 PageID #: 14




                                                                                                          Electronically Filed- StLouis County- March 09,
   12.     The Victoria Secret App is interactive, engaging and aggressively drives customers to

   purchase items electronically and to visit Victoria's Secret stores with offers of in-store promo-

   tions, St. Louis interne and app users can view marketing directed to them, "live chats with

   fashion consultants, live stream Victoria's Secret fashion shows, view content calculated to fa-

   cilitate the formation of contractual relationships for the sale of Victoria's Secret goods, and se-

   lect, order, pay for and purchase and retrieve Victoria's Secret goods in St. Louis Missouri, St.




                                                                                                                                                        2020 - 05:19 PM
   Louis Missouri is a region to which Victoria's Secret ships its products.

   13.     Victoria's Secret has a well established store in St. Louis County Missouri in what is

   commonly referred to as the St. Louis Galleria Mall located at Saint Louis Galleria, 2454 St.

   Louis Galleria St Number 2055, St. Louis, MO. 63117. Plaintiff and Next Friend shopped at the

   Galleria location in celebration of Minor Jane Doe's birthday.

    14.    Victoria's Secret PINK line includes a teen friendly line of products targeting teenage

   customers in St. Louis Missouri. Victoria's Secret also operates a store in the West County Mall

    in St. Louis, County Missouri. Victoria's Secret resides in St. Louis County Missouri, and is sub-

   ject to this Court's jurisdiction.

    15.    This Court has specific personal jurisdiction over each Defendant. Each Defendant has

   sufficient minimum contacts with the St. Louis County Missouri to support the exercise of spe-

   cific personal jurisdiction over that Defendant because each Defendant purposely directed its ac-

    tivities with respect to the marketing and selling of the Victoria's Secret Apparel and attraction

    of Customers to its St. Louis County store locations. Each Defendant also purposely availed it-

    self to the privileges of conducting business in St. Louis County and selling Victoria's Secret

    Apparel in St. Louis County Missouri. Second, Minor Jane Doe's claims arise out of, relate to

    and result from each Defendant's marketing, sale and invitation to visit Victoria's Secret Store.



                                                     4
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 11 of 19 PageID #: 15




                                                                                                        Electronically Filed - St Louis County- March 09,
   Absent each Defendant's marketing, sale and solicitation, Minor Jane Doe would not have vis-

   ited the store. Third, this Court's exercise of personal jurisdiction over each Defendant is fair

   and reasonable and does not offend traditional notions of fair play and substantial justice. St.

   Louis County among other reasons, (1) St. Louis County, Missouri has a compelling state and

   local interest in having this dispute adjudicated in this forum because its resident Jane Doe was

   seriously injured by the Victoria's Secret Store and design; (2) Jane Doe has a compelling inter-




                                                                                                                                                        2020-05:19 PM
   est in obtaining relief for the damages resulting from each Defendant's tortious conduct; (3) the

   most efficient resolution of Jane Doe's claims is to resolve them in this forum; (4) St. Louis

   County Missouri's interest in furthering fundamental substantive social polices is best furthered

   by resolving Jane Doe's claims in this forum. Because each Defendant's contact with St. Louis

   County Missouri stems from a product marketed to and, sold in St. Louis County Missouri, this

   Court has specific personal jurisdiction over each Defendant because each Defendant sold and

   delivered the Victoria's Secret Apparel to Minor Jane Doe with the knowledge and expectation

   that it was or would be purchased and used by Minor Jane Doe and other consumers in the St.

   Louis County Missouri.

   16,    Minor Jane Doe is a citizen of the State of Missouri, St. Louis County. Minor Jane Doe

   was injured in Defendants St. Louis County Missouri store. Victoria's Secret is incorporated un-

   der the laws the State of Delaware and has a principal place of business in the State of Ohio. The

   amount in controversy is in excess of $25,000.00. Jurisdiction is proper in the Circuit Court of

   St. Louis County, Missouri per §478.070,




                                                     5
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 12 of 19 PageID #: 16




                                                                                                       Electronically Filed - St Louis County-March 09,
                                             M. FACTS

   17.     This case involves serious personal injury that resulted from the Victoria's Secret store

   dangerous, negligent design, manufacturing and construction of the St. Louis Galleria Victoria's

   Secret retail store.




                                                                                                                                                      2020 -05:19 PM
   18.     On or about May 8, 2019 Plaintiff Minor Jane Doe visited Defendants St. Louis Galleria

   Store in hopes of purchasing an outfit in celebration of her birthday.

   19.     Jane Doe tried on several items in Defendants dressing room. Victoria's Secret Store

   manager told Minor Jane Doe that since the store was short staffed there was not a dressing room

   attendant and the dressing room door automatically locks.

   20.     Minor Jane Doe was forced to hold the dressing room door ajar to keep the door from

    locking and gaining parental approval of the outfits tried on. Minor Jane Doe had to try outfits

   on and come out of dressing room to show her Mother before Ms. Hill would approve any acqui-

   sition for her teenage daughter.

   21.     While simultaneously holding the dressing room door and showing an outfit to her

   mother the dressing room door slammed on Minor Jane Doe's hand removing the nail bed almost

   to the knuckle of her middle finger and nail bed of her dominant hand.

    22.    Jane Doe's mother had the presence of mind to remove the amputated portion of the fin-

    ger out of the dressing room door that closed after slamming on Jane Doe's hand. Minor Jane

    Doe felt agonizing pain and openly cried. Victoria's Secret store manager chided Minor Jane

    Doe for crying and disturbing customers. All the while Ms. Hill grabbed the injured hand con-




                                                    6
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 13 of 19 PageID #: 17




                                                                                                       Electronically Filed- StLouis Counly- March 09, 2020 - 05:19 PM
   cealing it from it from Minor Jane Doe and carrying the amputated portion of her finger in her

   off hand.

   23. Jane Doe's Mother rushed her to the car while holding the removed section of Jane Doe's

   finger in one hand and holding Jane Doe's injured hand in the other.

   24.    While in route to the car Victoria's Secret Store sales manager accompanied by a security

   guard. Defendant store manager demanded pay for outfit Minor Jane Doe bleed on and was

   wearing on the way to the emergency room. Minor Jane Doe's mother provided store manager

   with a bankcard moments later store manager returned to Jane Doe and her Mother demanding

   the P.I.N. for the card presented. After being furnished with the P.I.N. and accompanied by

   Plaintiffs Brother, Store Manager returned with a receipt for the items.

   25.    Minor Jane Doe was rushed to Children's Hospital. Plaintiff was referred to a hand spe-

   cialist at Cardinal Glennon Hospital. The attending surgeon rushed Jane Doe into surgery and

   reattached the amputated finger.

    26.   The repaired finger is now shorter than the corresponding finger on the opposite hand.

   Minor Jane Doe now has problems using the injured hand to complete the most rudimentary task.

   27.    Minor Jane Doe had a promising volleyball career prior to her injury. Following the in-

   jury Minor Jane Dow has been unable to play volleyball due to ongoing physical pain and

   trauma.

   28.         Minor Jane Doe has suffered emotional trauma as result of the incident. Minor Jane

   Doe has been unable to walk through certain doors and spaces as a result of fear and shock suf-

   fered from the incident.

   29.       Minor Jane Doe suffers nightmares and often times is unable to sleep alone as the inci-

   dent is often relived in her dreams causing emotional trauma preventing her from sleeping.



                                                     7
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 14 of 19 PageID #: 18




                                                                                                         Electronically Filed - St LouisCounty-March 09. 2020-05:19PM
   30.     Minor Jane Doe missed several days of school due to the physical and emotional injuries

   suffered at Victoria's Secret Store.

   31.    Jane Doe's pain is still unbearable at times despite doctors stating they have done all that

   they can do to the repair the injury.

   32.     Jane Doe has been and is currently attending counseling and therapy several times a

   month to learn how to overcome the trauma associated with the injury and traumatic incident.

   33.     Minor Jane Doe, prior to the incident, was a standout volleyball player.

   34.     Minor Jane Doe was a prospect for a highly coveted High School Volleyball team until

   she was injured.

   35.     After sustaining the hand injury Minor Jane Doe was unable to participate in the highly

   competitive summer leagues and circuits.

   36.     Consequently Minor Jane Doe failed to improve as her peers made gains while Plaintiff

   learned to live with a permanently deformed hand.

   37.     Minor Jane Doe as a result of her injury was denied a spot on the highly coveted high

   school team she once was tracked to be member of She was thereafter denied admission to the

   High School at large.

   38.     Victoria's Secrets' negligence has negatively impacted Minor Jane Doe's academic and

   athletic trajectory.

   39.     Days before the incident Minor Jane Doe and her Mother visited the very same Victoria's

   Secret Store in St. Louis County.

   40.     On that occasion Victoria's Secret had a designated dressing room attendant letting cus-

   tomers in and out of each independent dressing room.




                                                    8
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 15 of 19 PageID #: 19




                                                                                                           Electronically Filed - St Louis County• March 09. 2020 -05:19 PM
   41.      Had Defendants provided a dressing room attendant on the day of Minor Jane Doe's in-

   jury, Plaintiff would not have suffered the life altering injury that was suffered.

   42.      Defendants had an affirmative duty to provide a safe environment for Minor Jane Doe but

   Defendants failed to do so.



                                                 COUNT I
                                              STRICT LIABILITY
                                              DEFECTIVE DESIGN

   43.      Plaintiffs; incorporate the foregoing by reference.

   44.      Victoria's Secret is strictly liable to Plaintiff for designing safe dressing room and prem-

   ises and identify ultra hazardous conditions. The Dressing room door is defective in design so as

   to render it unreasonably dangerous for its intended use at the time Plaintiff was an invitee to the

   store.

   45.      It was foreseeable to Defendants that its customers would use dressing rooms to try on

   garments.

   46.      The Defendants invitation to visit the store was intended to induce customers like Plain-

   tiff to the store and to use Defendants' fitting and dressing rooms in efforts to sale merchandise.

   47.      The Victoria's Secret dressing room design was unreasonably dangerous and defective.

   48.      There were safer alternative designs for the Victoria's Secret dressing rooms.

   49.      There were safer alternative designs for the Victoria's Secret dressing rooms and its

   component parts, including using no doors at all.

   50.      The defects in the design of the Victoria's Secret dressing room were the cause of Minor

   Jane Doe's injuries.




                                                      9
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 16 of 19 PageID #: 20




                                                                                                            Electronically Filed - St Louis County- March 09,
           WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages-

   compensatory, nominal, and/or punitive-in such an amount in excess of $25,000.00 as is

   deemed fair and reasonable; for reasonable attorneys' fees; for costs; for interest, as al-

   lowed by law; and for such other and further relief deemed just and proper under the cir-

   cumstances.




                                                                                                                                                            2020 - 05:19 PM
                                        COUNT II
                         STRICT LIABILITY DEFECTIVE MARKETING

   5L      Plaintiff incorporates the foregoing by reference.

   52.     Further and in the alternative, Victoria's Secret is strictly liable to Plaintiff because Vic-

   toria's Secret knew or should have known of the dangerous risks associated with its dressing and

   fitting rooms use, but failed to warn and/or adequately instruct of the risk of harm from use of

   the Victoria's Secret Dressing and fitting rooms. Defendant stores are marketed as luxurious, and

   safe facilities.

   53.     The Victoria's Secret dressing and fitting room was unsafe, unreasonably dangerous, and

   defective in the absence of such a warning, and this was its condition at the time of Minor Jane

   Doe's visit.

   54.     Victoria's Secret marketing defect was a producing cause of Plaintiffs injuries.

           WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages-

   compensatory, nominal, and/or punitive-in such an amount in excess of $25,000.00 as is deemed

   fair and reasonable; for reasonable attorneys' fees; for costs; for interest, as allowed by law; and

   for such other and further relief deemed just and proper under the circumstances.

                                                COUNT In

                                                      10
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 17 of 19 PageID #: 21




                                                                                                          Electronically Filed - St Louis County-March09,
                                NEGLIGENT FAILURE TO WARN


   55.    Plaintiff incorporates the foregoing by reference.

   56.    Further and in the alternative, Victoria's Secret owed a duty to warn and/or adequately

   warn or instruct users like Plaintiff of the foreseeable and known risks associated with the Victo-

   ria's Secret dressing and fitting room. Such as the potential to have a finger amputated.




                                                                                                                                                        2020- 0519PM
   57.    The dangers and risks in the Victoria's Secret dressing and fitting rooms were reasonably

   foreseeable by Victoria's Secret at the time Plaintiff was injured.

   58.    Victoria's Secret negligent failure to warn and or instruct Plaintiff of those damages are

   the proximate cause of her injuries.

          WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages-

   compensatory, nominal, and/or punitive-in such an amount in excess of $25,000.00 as is deemed

   fair and reasonable; for reasonable attorneys' fees; for costs; for interest, as allowed by law; and

   for such other and further relief deemed just and proper under the circumstances.



                                              COUNT IV
                                          GROSS NEGLIGENCE

   59.    Plaintiff incorporates the foregoing by reference.


   60.    Further and in the alternative, Victoria's Secret's conduct constitutes gross negligence as

   recognized under Missouri Law. Plaintiff seeks exemplary damages as allowed by Missouri

   Law.

   61.    Victoria's Secret's conduct, when viewed objectively from Defendants standpoint at the

   time it occurred, involved an extreme degree of risk, considering the probability and magnitude

   of the potential harm to others. Victoria's Secret knew its dressing and fitting rooms were to be


                                                     II
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 18 of 19 PageID #: 22




                                                                                                          Electronically Filed - St Louis County- March 09, 2020 - 05119 PM
   used by customers of varying ages, heights, strength, and ability. Furthermore, Victoria's Secret

   knew the importance of having a dressing/fitting room attendant on duty and the risk of not hav-

   ing an attendant on duty. Despite Victoria's Secret awareness of the risks, Victoria's Secret pro-

   ceeded with a conscious indifference to the rights, safety, or welfare of its customers like Minor

   Jane Doe.

          WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages-

   compensatory, nominal, and/or punitive-in such an amount in excess of $25,000.00 as is deemed

   fair and reasonable; for reasonable attorneys' fees; for costs; for interest, as allowed by law; and

   for such other and further relief deemed just and proper under the circumstances.

                                              COUNT V
                                             NEGLIGENCE

   61.    Plaintiff incorporates the foregoing by reference.

   62.    Plaintiff was a business invitee owed a duty of reasonable care.

   63.    Victoria's Secret knew or should've known that the dressing and fitting rooms posed an

   unreasonable risk to invitees.

   64.    Victoria's Secret should have expected that Minor Jane Doe would not have discovered

   the unsafe conditions on her on.

   65.    Victoria's Secret failed to exercise reasonable care against the danger resulting in Minor

   Jane Doe's injuries.

           WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages-

   compensatory, nominal, and/or punitive-in such an amount in excess of $25,000.00 as is deemed

   fair and reasonable; for reasonable attorneys' fees; for costs; for interest, as allowed by law; and

   for such other and further relief deemed just and proper under the circumstances.,




                                                     12
Case: 4:20-cv-00791-RWS Doc. #: 1-1 Filed: 06/17/20 Page: 19 of 19 PageID #: 23




                                                                                  Electronically Filed - St Louis County- March 09, 2020- 05:19 PM
                                     Respectfully submitted,


                                             /s/Larry S. Fields
                                     Larry S. Fields 58044
                                     Fields and Associates LLC
                                     401 S. 18TH Street
                                     Suite 425
                                     St. Louis, MO. 63101
                                     T-(314) 241-3535
                                     F-(314) 241-3536
                                     e-mail Lsf19@msn.com




                                        13
